Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of October 16, 2020, by
and between Paya Holdings, Inc., a Delaware corporation (“Parent”), Paya, Inc.,
a Delaware corporation (“Employer”) and Glenn Renzulli (“Executive”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Section 4 of this Agreement, or if not defined herein, the meanings
in the LLC Agreement.

 

Employer, Executive and GTCR-Ultra Holdings, LLC, a Delaware limited liability
company (the “Company”) are party to a Senior Management Agreement, dated as of
January 14, 2019 (the “Original Senior Management Agreement”), and concurrently
with entering into this Agreement, the Company and Executive are amending and
restating the Original Senior Management Agreement (the “A&R Senior Management
Agreement”) to remove Employer as a party and to remove the employment-related
provisions as provided therein.

 

In conjunction with the execution of the A&R Senior Management Agreement,
Employer and Executive mutually desire to enter into an agreement containing the
terms and conditions pursuant to which Employer will continue to employ
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Employment. Employer agrees to continue to employ Executive, and Executive
accepts such continued employment, for the period beginning on the date of the
Original Senior Management Agreement and ending upon Executive’s separation
pursuant to Section 1(c) (the “Employment Period”). Such continued employment
shall be deemed a continuation of the employment of Executive by Employer
pursuant to the Original Senior Management Agreement, and the transition of such
employment from the Original Senior Management Agreement to this Agreement shall
not be deemed a Separation.

 

(a) Position and Duties.

 

(i) During the Employment Period, Executive shall serve as the Chief Financial
Officer of Parent, and its Subsidiaries (including Employer and any entities
created and/or acquired after the date of this Agreement) and shall have the
normal duties, responsibilities and authority implied by such position, and such
other duties as are reasonably directed by the Chief Executive Officer (“CEO”)
and/or the board of directors of Parent, (the “Board”), subject in each case to
the power of the CEO and the Board and the board of directors of Employer to
expand, limit or otherwise alter such duties, responsibilities, positions and
authority and to otherwise override actions of officers.

 

(ii) Executive shall report to the CEO and/or the Board, and Executive shall
devote Executive’s best efforts and Executive’s full business time and attention
to the business and affairs of Parent, Employer and the other Subsidiaries of
Parent.

 



 

 

 

(b) Salary, Bonus and Benefits. During the Employment Period, Employer will pay
Executive a base salary at the same rate as in effect on the date hereof under
the terms set forth in the Original Senior Management Agreement, i.e., $350,000
(the “Annual Base Salary”). For each fiscal year of the Employer ending during
the Employment Period, Executive shall be eligible for an annual target bonus in
an amount up to 60% of the Annual Base Salary (the “Target Bonus”) based upon
the performance of Executive and the achievement by Parent, Employer and the
other Subsidiaries of Parent of financial, operating and other objectives set by
the Board. The Annual Base Salary and the financial, operating and other
objectives set forth above shall be reviewed annually by the Board. In addition,
during the Employment Period, Executive will be entitled to such other benefits
as are approved by the Board and made generally available to all senior
management of Parent and Employer.

 

(c) Separation. The Employment Period will continue until (i) Executive’s
resignation with or without Good Reason, death or Disability or (ii) the Board
terminates Executive’s employment with or without Cause. If Executive’s
employment is terminated by resignation of Executive with Good Reason pursuant
to clause (i) of the immediately preceding sentence or by the Board without
Cause pursuant to clause (ii) of the immediately preceding sentence, then during
the Severance Period, Employer shall pay to Executive an amount equivalent to
one year of his Annual Base Salary in effect as of the Separation Date, payable
in equal installments during the Severance Period on Employer’s regular salary
payment dates (the “Severance Payments”). Notwithstanding anything herein to the
contrary, (A) Executive shall not be entitled to receive any payments or other
benefits pursuant to this Section 1(c) unless Executive has executed and
delivered to Employer a general release in form attached hereto as Exhibit A
(“Release”) (and such Release is in full force and effect and has not been
revoked), which Release shall be delivered by Executive within twenty-one
calendar days after Executive’s Separation and (B) Executive shall be entitled
to receive such payments only so long as Executive has not breached any of the
provisions of such Release, Section 2 or Section 3. Executive shall not be
entitled to any further payments from Parent, Employer or their Affiliates, nor
shall they have any further liability to Executive, except as expressly set
forth in this Section 1(c). Upon any Separation, Employer will notify the
Company of such Separation and the circumstances of such Separation.

  



- 2 -

 

 

(d) Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with or otherwise be exempt from Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall Parent or Employer be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
Notwithstanding any other payment schedule provided herein to the contrary, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then any
payment under Section 1 that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service” shall not be made
until the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death (the “Delay Period”) to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 1(d) shall be paid to Executive in a
lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “nonqualified deferred compensation” (within the
meaning of Section 409A) upon or following a termination of employment unless
such termination is also a “separation from service” from Parent and Employer
within the meaning of Code Section 409A and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” For purposes of Code Section
409A, Executive’s right to receive any installment payment pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Notwithstanding any other provision to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” (within the meaning of Code Section 409A) be subject to offset by
any other amount unless otherwise permitted by Code Section 409A. To the extent
that any reimbursement of expenses or in-kind benefits constitute “nonqualified
deferred compensation” (within the meaning of Section 409A), such reimbursement
shall be provided no later than December 31 of the year following the year in
which the expense was incurred, the amount of any expenses reimbursed or in-kind
benefits provided in one year shall not affect the amount eligible for
reimbursement or in-kind benefits provided in any subsequent year (other than an
arrangement providing for the reimbursement of medical expenses referred to in
Section 105(b) of the Code), and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit. Notwithstanding anything to the contrary in this
Agreement, to the extent that any payments of “nonqualified deferred
compensation” (within the meaning of Section 409A) due under this Agreement as a
result of Executive’s termination of employment are subject to Executive’s
execution and delivery of a Release, (A) if Executive fails to execute the
Release on or prior to the Release Expiration Date (as defined below) or timely
revokes his acceptance of the Release thereafter, he shall not be entitled to
any payments or benefits otherwise conditioned on the Release, and (B) in any
case where the date of termination of employment and the Release Expiration Date
fall in two separate taxable years, any payments required to be made to
Executive that are conditioned on the Release and are treated as “nonqualified
deferred compensation” (within the meaning of Section 409A) shall be made in the
later taxable year. For purposes of this Section 1(d) “Release Expiration Date”
shall mean the date that is 31 days following the date of Executive’s
termination of employment, or, in the event that Executive’s termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is 55 days following the date of
Executive’s termination of employment. To the extent that any payments of
nonqualified deferred compensation (within the meaning of Section 409A) due
under this Agreement as a result of Executive’s termination of employment are
delayed pursuant to this Section 1(d), such amounts shall be paid in a lump sum
on the first payroll date following the date that Executive executes and does
not revoke the Release (and the applicable revocation period has expired) or, in
the case of any payments subject to clause (B) of this Section 1(d), on the
first payroll period to occur in the subsequent taxable year, if later.

  



- 3 -

 

 

2. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by
Executive while employed by Employer both before and after the date of this
Agreement concerning the business or affairs of Parent, Employer and their
respective Subsidiaries and Affiliates (“Confidential Information”) are the
property of Parent, Employer or such Subsidiaries and Affiliates, including
information concerning acquisition targets and opportunities in or reasonably
related to Parent’s and Employer’s business or industry of which Executive
becomes aware during the Employment Period. Therefore, Executive agrees that
Executive will not disclose to any unauthorized Person or use for Executive’s
own purposes any Confidential Information or any Third Party Information without
the prior written consent of the Board, unless and to the extent that the
Confidential Information or Third Party Information, (i) becomes generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act or (ii) is required to be disclosed pursuant to any
applicable law or a court order or decree (in which case Executive shall give
prior written notice to Parent of such disclosure). Executive shall deliver to
Employer at a Separation, or at any other time Employer may request, all
memoranda, notes, plans, records, reports, computer files, disks and tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Third Party Information,
Work Product (as defined below) or the business of Parent, Employer and their
respective Subsidiaries and Affiliates (including all acquisition prospects,
lists and contact information) which he may then possess or have under
Executive’s control.

 

(b) Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to Parent’s, Employer’s or any of their respective
Subsidiaries’ or Affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by Parent, Employer or any of
their respective Subsidiaries or Affiliates (including any of the foregoing that
constitutes any proprietary information or records) (“Work Product”) belong to
Parent, Employer or such Subsidiary or Affiliate, and Executive hereby assigns,
and agrees to assign, all of the above Work Product to Parent, Employer or to
such Subsidiary or Affiliate. Any copyrightable work prepared in whole or in
part by Executive in the course of Executive’s work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
Parent, Employer or such Subsidiary or Affiliate shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to Parent, Employer or such
Subsidiary or Affiliate all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm Parent’s, Employer’s or such
Subsidiary’s or Affiliate’s ownership (including assignments, consents, powers
of attorney, and other instruments).

 

(c) Third Party Information. Executive understands that Parent, Employer and
their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on Parent’s, Employer’s and their respective Subsidiaries and Affiliates’
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the Employment Period and thereafter, and
without in any way limiting the provisions of Section 2(a) above, Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel and consultants of Parent, Employer or their
respective Subsidiaries and Affiliates who need to know such information in
connection with their work for Parent, Employer or their respective Subsidiaries
and Affiliates) or use, except in connection with Executive’s work for Parent,
Employer or their respective Subsidiaries and Affiliates, Third Party
Information unless expressly authorized by a member of the Board (other than
Executive) in writing.

 

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of Parent, Employer or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of Executive’s duties only information
which is (i) generally known and used by persons with training and experience
comparable to Executive’s and which is (x) common knowledge in the industry or
(y) is otherwise legally in the public domain, (ii) is otherwise provided or
developed by Parent, Employer or any of their respective Subsidiaries or
Affiliates or (iii) in the case of materials, property or information belonging
to any former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.

 



- 4 -

 

 

(e) Continuation of Terms. Notwithstanding anything in this Agreement to the
contrary, the parties hereto expressly acknowledge and agree that the terms,
conditions, obligations and covenants set forth in this Section 2 are a
continuation without interruption, lapse, reprieve, gap or modification of any
kind of the terms, conditions, obligations and covenants set forth in Section 6
of the Original Senior Management Agreement.

 

(f) Whistleblower Protections. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement will be interpreted so as to
impede Executive (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General of any United States federal
agency, or making other disclosures under the whistleblower provisions of
federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures, and Executive will not be
required to notify the Company that such reports or disclosures have been made.

 

(g) Trade Secrets. An individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
parties also have the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.

 



- 5 -

 

 

3. Other Covenants. Executive acknowledges that in the course of his employment
with Employer he will become familiar with Parent’s, Employer’s and their
respective Subsidiaries’ trade secrets and with other Confidential Information
concerning Parent, Employer and such Subsidiaries and that his services will be
of special, unique and extraordinary value to Parent, Employer and such
Subsidiaries. Executive understands and agrees that without his employment by
Employer, he would not have access or exposure to this Confidential Information
or these acquisition opportunities and other business relationships. Executive
further understands and agrees that this confidential information and these
acquisition opportunities and other business relationships take a long time to
develop and are the product of substantial investment by Parent, Employer and
their respective Subsidiaries. Executive understands and agrees that Parent,
Employer and their respective Subsidiaries have a legitimate and protectable
interest in protecting its confidential information and its customer, referral
source, employee, and other business relationships and that this Section 3 is
intended to protect those interests. Therefore, Executive agrees that, without
limiting any other obligation pursuant to this Agreement:

 

(a) Noncompetition. During the Restricted Period, Executive shall not engage in
any Competitive Activities unless Executive receives prior written approval. For
purposes of this Agreement, “Competitive Activities” means Executive engaging,
or Executive causing or directing any Person to engage, directly or indirectly,
as a principal, agent, shareholder, investor, employer, partner, director,
officer, employee, consultant, member, joint venturer, manager, lender,
consultant, operator, or in any capacity whatsoever (other than as a customer)
(including, without limitation, in any division, group or franchise of a larger
organization), in any business in which Parent, Employer or any of their
respective Subsidiaries is engaged or any other business for which Employer,
Parent or any of their respective Subsidiaries has a Bona Fide Interest (as
defined below), including, without limitation, any merchant acquirer or payment
card processing business, including: (i) any business that conducts electronic
card and check processing and settlement or ACH payment processing, (ii) any
business engaged in the delivery of ancillary payment products and solutions, or
(iii) any independent sales organizations (the “Business”), within the United
States or any other jurisdiction in which Employer, Parent or any of their
respective Subsidiaries engages in business or for which Employer, Parent or any
of their respective Subsidiaries has a Bona Fide Interest (whether such business
is located in the United States or such other jurisdiction or markets to
customers located within the United States or such other jurisdiction); provided
that Competitive Activities shall not include (x) Executive being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as Executive has no active participation in the
business of such corporation, and (y) Executive providing services as an
officer, employee, director or consultant of any financial institution so long
as Executive’s services relate solely to a subsidiary, division or other
business unit of such financial institution that is not engaged in the Business
and Executive does not otherwise in any manner engage in any Competitive
Activities. As used herein, a “Bona Fide Interest” means a bona fide interest or
expectancy relating to the acquisition of such business by Employer, Parent or
any of their respective Subsidiaries, as evidenced by appropriate written
documentation (for example, a term sheet or letter of intent or emails or other
written records that evidence that the parties have an interest or expectancy
and have had discussions relating to such acquisition) or discussions indicating
an intent to pursue such acquisition transaction (except that, with respect to
the portion of the Restricted Period following the Employment Period, the bona
fide interest or expectancy is measured as of the time immediately preceding the
Separation).

 



- 6 -

 

 

(b) Non-Solicitation; No-Hire. During the Restricted Period, Executive shall
not, and shall cause all of Executive’s Affiliates not to, directly or
indirectly through another entity (i) induce or attempt to induce any employee
of Parent, Employer or any of their respective Subsidiaries to leave the employ
of Parent, Employer or any of their respective Subsidiaries, or in any way
interfere with the relationship between Parent, Employer or any of their
respective Subsidiaries and any employee thereof (other than in the course of
carrying out Executive’s duties and responsibilities during the Employment
Period), (ii) hire any employee of Parent, Employer or any of their respective
Subsidiaries or hire any former employee of Parent, Employer or any of their
respective Subsidiaries within one year after such person ceased to be an
employee of Parent, Employer or any of their respective Subsidiaries, (iii)
induce or attempt to induce any customer, supplier, licensee or other business
relation of Parent, Employer or any of their respective Subsidiaries to cease
doing business with Parent, Employer or such Subsidiary or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and Parent, Employer or any such Subsidiary, (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of Parent, Employer or any of their respective Subsidiaries and
with which Parent, Employer or any of their respective Subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by Parent, Employer or any of their respective
Subsidiaries at any time within the two- year period immediately preceding a
Separation (an “Acquisition Target”) or (v) provide services to any entity that
acquires or attempts to acquire any Acquisition Target.

 

(c) Mutual Nondisparagement. During the Employment Period and thereafter,
Executive shall not directly or indirectly through another entity make any
public statement that is intended to or could reasonably be expected to
disparage Parent, Employer or their respective affiliates or any of their
respective businesses, products, services, equityholders, directors, managers,
officers or employees. During the Employment Period and thereafter, Parent,
Employer and their respective Subsidiaries shall not directly or indirectly
through another entity make any public statement that is intended to or could
reasonably be expected to disparage Executive.

 

(d) Enforcement. If, at the time of enforcement of Section 2 or this Section 3,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration
or scope reasonable under such circumstances shall be substituted for the stated
period or scope and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration and scope permitted by law.
Because Executive’s services are unique and because Executive has access to
confidential information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Agreement. Therefore, in the event a
breach or threatened breach of this Agreement, Parent, Employer, their
respective Subsidiaries and/or their respective successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).. In the event that Executive
breaches any provision of this Section 3, then the Restricted Period shall be
extended for a period of time equal to the period of time during which such
breach occurred and, in the event that Parent, Employer or any of their
Subsidiaries is required to seek relief from such breach in any court, then the
Restricted Period shall be extended for a period of time equal to the pendency
of such proceedings, including all appeals.

 



- 7 -

 

 

(e) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 3 are in consideration of: (i) employment with Employer, and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 2 and this Section 3 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (x) that the business of
Parent, Employer and their respective Subsidiaries will be conducted throughout
the United States and other jurisdictions where Parent, Employer or any of their
respective Subsidiaries conduct business during the Employment Period, (y)
notwithstanding the state of organization or principal office of Parent,
Employer or any of their respective Subsidiaries, or any of their respective
executives or employees (including Executive), it is expected that Parent,
Employer and their respective Subsidiaries will have business activities and
have valuable business relationships within its industry throughout the United
States and other jurisdictions where Parent, Employer or any of their respective
Subsidiaries conduct business during the Employment Period, and (z) as part of
Executive’s responsibilities, Executive will be traveling throughout the United
States and other jurisdictions where Parent, Employer or any of their respective
Subsidiaries conduct business during the Employment Period in furtherance of
Employer’s business and its relationships. Executive agrees and acknowledges
that the potential harm to Parent, Employer and their respective Subsidiaries of
the non-enforcement of any provision of Section 2 or this Section 3 outweighs
any potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and consulted
with legal counsel of Executive’s choosing regarding its contents, has given
careful consideration to the restraints imposed upon Executive by this Agreement
and is in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of Parent, Employer and
their respective Subsidiaries now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter and time
period.

 

(f) Choice of Law. Executive agrees and acknowledges that this Section 3 shall
be governed by the laws of the State of Delaware without regard to conflict of
laws provisions and may not be modified except as set forth in Section 6(k).

 

GENERAL PROVISIONS

 

4. Definitions.

 

“Cause” means (a) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving fraud with
respect to Parent, Employer or any of their respective Subsidiaries or any of
their customers, vendors or employees, other than a felony or crime relating to
a traffic accident or traffic violation (other than an accident or violation
involving serious bodily injury or death), (b) substantial and repeated failure
to perform duties of the office held by Executive as reasonably directed by the
CEO or the Board (other than as a result of Executive’s Disability), (c) gross
negligence or willful misconduct with respect to Parent, Employer or any of
their respective Subsidiaries or any of their customers, vendors or employees,
(d) conduct which would reasonably be expected to both (i) bring Parent,
Employer or any of their respective Subsidiaries into substantial public
disgrace or disrepute and (ii) adversely damage Parent, (e) any breach by
Executive of Section 2 or Section 3 and/or (f) material violation of any written
policies of Parent or Employer, the effect of which would be reasonably be
expected to adversely damage Parent, Employer or any of their respective
Subsidiaries.

 



- 8 -

 

 

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is, or is
reasonably expected to be, unable to effectively perform the essential functions
of Executive’s duties for a substantially continuous period of more than 120
days or for any 180 days (whether or not continuous) within a 365 day period, as
determined by the Board in good faith.

 

“Good Reason” means (a) a reduction in Executive’s then effective Annual Base
Salary, Target Bonus and benefits as set forth in Section 1(b), (b) a material
diminution in Executive’s title, or (c) the assignment of duties to Executive
materially inconsistent with Executive’s position, in each case, without the
prior written consent of Executive; provided that, in order for an event to
constitute Good Reason for any purpose hereunder, Executive must, within 30 days
after Executive obtains actual knowledge of the occurrence of such event,
deliver a written notice to Parent of Executive’s resignation that specifies the
event to which he is objecting, which resignation shall be effective on the 30th
day following Parent’s receipt of such notice (or such earlier date as may be
chosen by Parent), and, even if such notice is timely delivered, such event
shall not constitute Good Reason for any purpose hereunder (and such resignation
shall not be effective, unless otherwise elected by either Parent or Executive
prior to the 30th day following Parent’s receipt of such notice) if
substantially all detriment otherwise resulting to Executive from such action
can be cured by appropriate action which Employer causes to be taken within 30
days following Parent’s receipt of Executive’s written notice.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company, as
amended or modified from time to time in accordance with its terms.

 

“Parent” means Paya Holdings, Inc., a Delaware corporation.

 

“Restricted Period” means the period beginning on the date hereof and ending on
the first anniversary of the date of Separation; provided that if the Employment
Period is terminated by resignation of Executive with Good Reason or by Employer
without Cause, then the period beginning on the Effective Date and ending on the
six month anniversary of the date of Separation.

 

“Separation” means Executive ceasing to be employed by any of Parent, Employer
and their respective Subsidiaries for any reason.

 

“Severance Period” means the six-month period commencing on the date of
termination of the Employment Period.

 



- 9 -

 

 

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) on the next business day if sent to the recipient by
reputable express courier service (charges prepaid), (c) mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid,
or (d) telecopied or emailed to the recipient (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied or emailed before 5:00 p.m. Chicago, Illinois time on a
business day, and otherwise on the next business day. Such notices, demands and
other communications shall be sent to the parties at the addresses indicated
below:

 

If to Parent or Employer:

 

303 Perimeter Center North

Suite 600

Atlanta, GA 30346

Email: jeff.hack@paya.com  

Attention: Jeff Hack

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Email: mark.fennell@kirkland.com

christopher.thomas@kirkland.com

Attention: Mark A. Fennell, P.C.

Christopher M. Thomas, P.C.

 

If to Executive:

 

Glenn Renzulli
83 Overhill Road
Summit, New Jersey 07901

 

A. Jude Avelino
Avelino & Hartlaub, LLP
47 River Road
Summit, New Jersey 07901
Facsimile: (908) 273-6670

Email: javelino@avelinohartlaub.com

Attention: A. Jude Avelino

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

 

6. General Provisions.

 

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



- 10 -

 

 

(b) Entire Agreement. This Agreement, those documents expressly referred to
herein or the forms of which are attached hereto and other documents of even
date herewith embody the complete agreement and understanding among the parties
hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way, including any Summary of Terms.

 

(c) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine, or neuter forms, and the singular form of nouns, pronouns,
and verbs shall include the plural and vice versa. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and, if applicable, hereof. The use
of the words “or,” “either,” and “any” shall not be exclusive. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

(d) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, Parent,
Employer and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assigned or
delegated.

 

(f) Applicable Law. Except as set forth in Section 3(f), this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

(g) Jurisdiction; Venue; Service of Process. Each party hereto agrees that it
must bring any action between the parties hereto arising out of or related to
this Agreement in the Court of Chancery of the State of Delaware (the “Court of
Chancery”) or, to the extent the Court of Chancery does not have subject matter
jurisdiction, the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts (the
“Delaware Federal Court”) or, to the extent neither the Court of Chancery nor
the Delaware Federal Court has subject matter jurisdiction, the Superior Court
of the State of Delaware (the “Chosen Courts”), and, solely with respect to any
such action (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (b) waives any objection to laying venue in any such action in the
Chosen Courts, (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto and (d)
agrees that service of any process, summons, notice or document pursuant to
Section 5 shall be effective service of process in any action, suit or
proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence.

 



- 11 -

 

 

(h) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES HERETO WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE
THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIP ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

(i) Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with Parent, Employer and their respective
Subsidiaries and Affiliates in any disputes with third parties, internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by Parent (including Executive being available to Parent upon
reasonable notice for interviews and factual investigations, appearing at
Parent’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Parent all pertinent information and
turning over to Parent all relevant documents which are or may come into
Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event Parent requires Executive’s cooperation in accordance with this paragraph
after the Employment Period, Employer shall reimburse Executive for reasonable
travel expenses (including lodging and meals, upon submission of receipts).

 

(j) Remedies. Each of the parties to this Agreement shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Each of the parties to
this Agreement will be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs caused by any breach of any provision
of this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

 



- 12 -

 

 

(k) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Parent, Employer and Executive. No
failure by any party to insist upon the strict performance of any covenant,
duty, agreement, or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement, or condition. The waiver by any
party of a breach of any covenant, duty, agreement, or condition of this
Agreement of any other party shall not operate or be construed as a waiver of
any subsequent breach of that provision or any other provision hereof.

 

(l) Insurance. Parent or Employer, at its discretion, may apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.

 

(m) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which Parent’s chief executive office is located, the time period shall be
automatically extended to the business day immediately following such Saturday,
Sunday or holiday.

 

(n) Indemnification and Reimbursement of Payments.

 

(i) Parent, Employer and their respective Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from Parent, Employer or any of their
respective Subsidiaries to Executive (including withholding shares or other
equity securities in the case of issuances of equity by Parent, Employer or any
of their respective Subsidiaries) any federal, state, local or foreign
withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from Parent, Employer or
any of their respective Subsidiaries or Executive’s ownership interest in
Parent, including wages, bonuses, distributions, the receipt or exercise of
equity options and/or the receipt or vesting of restricted equity. The Company,
Employer, or any of their respective Subsidiaries shall not withhold shares or
other equity securities without giving Executive a reasonable opportunity to
provide the withholding entity with cash or other compensation in an amount
equal to the value of the shares or securities the entity intended to withhold,
in lieu of such withholding. In the event any such deductions or withholdings
are not made, Executive shall indemnify Parent, Employer and each of their
respective Subsidiaries for any amounts paid with respect to any such Taxes,
together with any interest, penalties and related expenses thereto.

 

(ii) Executive shall follow Employer’s reasonable instructions designed to
ensure that he complies with any legally enforceable restrictions between
Executive and a former employer. Conditioned on Executive’s compliance with the
immediately preceding sentence, Employer agrees, to the fullest extent permitted
by law, to defend and indemnify Executive from and against any loss, liability,
claim or expense (including attorneys’ fees) which Executive may suffer, sustain
or become subject to, as a result of any claims, actions or causes of action
brought by Executive’s former employer relating to Executive’s employment by, or
activities conducted at the request of, Employer, after the date hereof;
provided that Executive shall not be entitled to indemnification by Employer
hereunder to the extent that such claims, action, or causes of action relate to
any theft of confidential or trade secret information belonging to Executive’s
former employer, Executive having represented and warranted to Employer that he
possesses no such information and will use no such information on behalf of
Employer.

 



- 13 -

 

 

(iii) Should Executive’s former employer make a claim against Executive based on
activities that occur after the date hereof, Employer shall have the right to
assume control of Executive’s defense in the matter and to select counsel to
represent Executive in the matter. In such event, the Company shall be
responsible for all attorneys’ fees and costs incurred by its chosen counsel.
Executive shall cooperate with the Company and its chosen counsel in the defense
of any such matter. Executive shall not be entitled to indemnification with
respect to any settlement entered into without the prior written consent of
Employer. Employer shall obtain the prior written consent of Executive (which
shall not be unreasonably withheld) before entering into any settlement of a
claim if such settlement does not expressly and unconditionally release
Executive with respect to such claim.

 

(iv) During the Employment Period, Parent will maintain a customary director and
officer insurance policy including coverage for acts committed by Executive.

 

(o) Termination. This Agreement (except for the provisions of Sections 1(a) and
1(b)) shall survive a Separation and shall remain in full force and effect after
such Separation.

 

(p) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile, portable document format (.pdf), or similar reproduction
of such signed writing using a facsimile machine or electronic mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties hereto. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic mail as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

(q) No Third-Party Beneficiaries. Except as expressly provided herein, no term
or provision of this Agreement is intended to be, or shall be, for the benefit
of any Person not a party hereto, and no such other Person shall have any right
or cause of action hereunder.

 

* * * * *

 



- 14 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

  PAYA HOLDINGS, INC.         By: /s/ Jeffrey Hack   Name:  Jeffrey Hack   Its:
Chief Executive Officer

 

  PAYA, INC.         By: /s/ Jeffrey Hack   Name:  Jeffrey Hack   Its: Chief
Executive Officer

 

  EXECUTIVE         /s/ Glenn Renzulli   Glenn Renzulli

 



 

 

 

EXHIBIT A

 

RELEASE

 

This Release Agreement (this “Release”), is entered into as of [ ], 20[ ], by
the undersigned (“Executive”) and is given in consideration for the promises and
payments contained in the Employment Agreement, dated October 16, 2020 (as
amended, the “Employment Agreement”), by and between Paya Holdings, Inc., a
Delaware corporation (“Parent”), Paya, Inc., a Delaware corporation (“Employer”)
and Executive. Capitalized terms used in this Agreement without definition shall
have the meanings ascribed thereto in the Employment Agreement. Executive agrees
as follows:

 

1. Release by Executive. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors and anyone else claiming through him (the “Executive Parties”), and
each of them, hereby releases and discharges and covenants not to sue Parent,
Employer and each of their respective divisions, Subsidiaries, parents or
Affiliates, past and present, and each of them, as well as their respective
assignees, predecessors, successors, directors, officers, stockholders,
equityholders, partners, members, representatives, attorneys, agents or
employees, past or present, and all persons acting by, through, under or in
concert with any of them (individually and collectively, the “Company Parties”),
from and with respect to any and all liabilities, claims, causes of action,
agreements, obligations, demands, liens, charges, suits, complaints, grievances,
contracts, promises, costs, losses, damages, injuries, attorneys’ fees and other
legal responsibilities, known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of the Company Parties relating to
Executive’s employment with Employer and/or the termination thereof committed or
omitted on or prior to the date of this Release, including, without limiting the
generality of the foregoing, any claim under the Civil Rights Act of 1866, the
Civil Rights Act of 1871, the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Nondiscrimination Act, the
Sarbanes-Oxley Act, the Securities Act of 1933, the Securities Exchange Act of
1934, the Employee Retirement Income Security Act of 1974, the Rehabilitation
Act, or any other federal, state or local law, regulation or ordinance relating
to employment, including, without limiting the generality of the foregoing, all
wrongful termination and “constructive discharge” claims, all discrimination
claims, all claims relating to any contracts of employment, whether express or
implied, any covenant of good faith and fair dealing with respect to employment,
whether express or implied, and any tort of any nature with respect to
employment, and for any relief relating to employment, no matter how
denominated, including but not limited to wages, back pay, front pay, benefits,
compensatory, liquidated or punitive damages and attorneys’ fees (collectively,
the “Claims”): provided, however, that the foregoing release does not apply to
any obligation of Employer to Executive with respect to: (a) rights under
Section 1(c) of the Employment Agreement and (b) any rights as an equityholder
of Parent or its Subsidiaries. In addition, this Release does not cover any
Claim for breach or enforcement of this Release or related to vested benefits
under ERISA, to workers’ compensation benefits, to defense or indemnity under
the Employment Agreement, the organizational documents or other governing
documents of Parent or its Affiliates or under applicable law, to coverage under
any applicable insurance policy, any statutory or contractual rights to
indemnification or exculpation or any other Claim that may not be released as a
matter of applicable law. In addition, this Release will not prevent Executive
from (i) filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”) or (ii) reporting possible violations of federal law or regulation
to, otherwise communicating with or participating in any investigation or
proceeding that may be conducted by, or providing documents and other
information, without notice to Employer, to, any Governmental Agency or entity,
including in accordance with the provisions of and rules promulgated under
Section 2IF of the Exchange Act or Section 806 of the Sarbanes-Oxley Act of
2002, as each may have been amended from time to time, or any other
whistleblower protection provisions of state or federal law or regulation. This
Agreement does not limit Executive’s right to receive an award for information
provided to any Government Agencies; provided, however, that Executive
acknowledges and agrees that any Claim by him, or brought on his behalf, for
damages in connection with such a charge or investigation filed with the Equal
Employment Opportunity Commission would be and hereby is barred.

 



Exhibit A - 1

 

 

2. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”). which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges and agrees that:

 

(a) In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

(b) He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

(c) He was given a copy of this Release on [_________], and informed that he had
twenty-one (21) days within which to consider this Release and that if he wished
to execute this Release prior to expiration of such twenty-one (21)-day period,
he should execute the Acknowledgement and Waiver attached hereto as Schedule A;

 

(d) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

(e) He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Executive so elects revocation during that time. Any revocation
must be in writing and must be received by Employer during the seven (7)-day
revocation period. In the event that Executive exercises his right of
revocation, neither Employer nor Executive will have any obligations under this
Release.

 

3. Non-Admission. This Agreement shall not in any way be construed as an
admission by Employer that it has acted wrongfully with respect to Executive or
any other person, or that Executive has have any rights whatsoever against
Employer.

 



Exhibit A - 2

 

 

4. No Transferred Claims; No Previous Claims. Executive represents and warrants
to Employer, that he has not heretofore assigned or transferred to any person
not a party to this Release any released matter or any part or portion thereof.
Executive represents and covenants that he has not filed, initiated or caused to
be filed or initiated any Claim released hereunder against Employer or any of
the other Company Parties.

 

5. Miscellaneous. The following provisions shall apply for purposes of this
Release:

 

(a) Voluntary Release. Executive agrees that he has carefully read this Release
and knows its contents, and that he signs this Release voluntarily, with a full
understanding of its significance, and intending to be bound by its terms.

 

(f) Section Headings. The section headings contained in this Release are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Release.

 

(g) Governing Law. This Release shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to the
principles of conflicts of law thereof (to the extent that the application of
the laws of another jurisdiction would be required thereby).

 

(h) Amendments: Waivers. This Release may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by Executive and Employer or, in the case of a waiver, by the
party waiving compliance.

 

(i) Disputes. Any controversy arising out of or relating to this Release shall
be resolved pursuant to the provisions of the Employment Agreement, including,
but not limited to, Section 6 thereof.

 

(j) Severability. Any provision of this Release which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Release, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

(k) Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Release or the terms of this Release to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each party may execute this Release via a facsimile (or transmission
of a PDF file) of a counterpart of this Release. In addition, facsimile or PDF
signatures of authorized signatories of any party shall be valid and binding and
delivery of a facsimile or PDF signature by any party shall constitute due
execution and delivery of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 



Exhibit A - 3

 

 

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date
first set forth above.

 

  “EXECUTIVE”       /s/Glenn Renzulli   Glenn Renzulli

 



Exhibit A - 4

 

 

Schedule A to Release

 

Acknowledgment and Waiver

 

I, Glenn Renzulli, hereby acknowledge that I was given twenty-one (21) days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to the expiration of the twenty-one (21)-day period.

 

I declare under penalty of perjury under the laws of the State of Delaware that
the foregoing is true and correct.

 

EXECUTED as of [__________], at [__________].

 

 

      Glenn Renzulli

 

 



 

 